Case: 19-10871       Document: 00515442307         Page: 1    Date Filed: 06/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                    No. 19-10871                                June 5, 2020
                                 Conference Calendar
                                                                              Lyle W. Cayce
                                                                                   Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff−Appellee,

versus

ROBIN RAE LOYD,

                                                  Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                No. 4:19-CR-105-1




Before DAVIS, SMITH, and SOUTHWICK, Circuit Judges.
PER CURIAM: *

       The Federal Public Defender appointed to represent Robin Loyd has



       *Pursuant to 5TH CIRCUIT RULE 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances set forth
in 5TH CIRCUIT RULE 47.5.4.
    Case: 19-10871    Document: 00515442307    Page: 2   Date Filed: 06/05/2020


                                No. 19-10871

moved to withdraw and has filed a brief per Anders v. California, 386 U.S. 738
(1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Loyd has not
filed a response.

      We have reviewed counsel’s brief and the relevant portions of the record.
We concur with counsel’s assessment that the appeal presents no nonfrivolous
issue for appellate review. Accordingly, the motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2